        Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

MILCAH “MIMI” MULUGETA,
Plaintiff,
vs.                                       Civil Action No. 1:17-cv-3583-LMM
TAS OF ATLANTA, LLC et al.,
Defendants.


     BRIEF IN RESPONSE TO THE COURT’S ORDER [DKT. 72] OF NOVEMBER 27, 2019


   Plaintiff Mimi Mulugeta submits the following Brief pursuant to the Court’s
Order, Dkt. 72, of November 27, 2019, regarding Plaintiff’s Motion for Default
Judgment. Dkt. 67, showing the Court as follows:
   In its Order, the Court sought additional briefing by Plaintiff on two issues:
      1.    Can a settling and a non-settling party be held jointly and severally
            liable for attorney’s fees? See Walker v. U.S. Dep’t of Hous. and
            Urban Dev., 99 F.3d 761, 772 (5th Cir. 1996) (holding that attorney’s
            fees can be awarded jointly and severally only when award is
            equitable). Does joint and several liability apply to the entirety of a
            reasonable attorney’s fee award, even when counsel spent a portion of
            its time negotiating settlement for one party? See Rodriguez v. Mech.
            Tech. Servs., Inc., No. 1:12-CV-710-DAE, 2015 WL 8362931, at *4
            (W.D. Tex. Dec. 8, 2015) (reducing attorneys’ fees owed by non-
            settling defendants for time spent negotiating with settling
            defendants). If attorney’s fees are not joint and several, please provide
            a breakdown of the fees incurred as to these Defendants.

      2.    Will counsel receive 25% of Plaintiff’s liquidated damages award
            from the Court’s default judgment against TAS and Yuwachit. If so,
            and in if the Court awards $19,961.19 in attorney’s fees and costs, will
          Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 2 of 9




               counsel’s recovery exceed an amount greater than $67,461.91? See
               Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009) (“[T]he
               determination fo a reasonable fee is to be conducted by the district
               court regardless of any contract between plaintiff and plaintiff’s
               counsel.” (quotation marks omitted)). If counsel’s fee is to be greater
               than the actual fee incurred, please provide a justification for that
               larger recovery.

     Dkt. 72, pg. 7.

1.      QUESTION ONE

     The Eleventh Circuit has stressed that, “[i]n cases where two or more
defendants actively participated in a . . . violation, it will frequently be appropriate

to hold all defendants jointly and severally liable for the attorney's fees.” Council
for Periodical Distribs. Assos. v. Evans, 827 F.2d 1483, 1487 (11th Cir. 1987). At
the same time, district courts enjoy wide discretion as to when to apportion fees

and how to do so. Id. (outlining the “many possible methods and theories with
which to apportion fees”).
     That general principal is further complicated, by the Supreme Court’s holding

in McDermott, Inc. v. Amclyde, requiring proportionate allocation of fee awards
when one parties settles and another does not:
               . . . the proportionate share rule announced in this opinion
               applies when there has been a settlement. In such cases, the
               plaintiff’s recovery against the settling defendant has been
               limited not by outside forces, but by its own agreement to settle.
               Just as the other defendants are not entitled to a reduction in
               liability when the plaintiff negotiates a generous settlement . . .
               so they are not required to shoulder disproportionate liability
               when the plaintiff negotiates a meager one.
        Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 3 of 9




   McDermott, Inc. v. Amclyde, 511 U.S. 202, 221, 114 S. Ct. 1461, 1471–72
(1994) (“[t]he money paid extinguishes any claim that the injured party has against

the released tortfeasor and also diminishes the claim that the injured party has
against the other tortfeasors by the amount of the equitable share of the obligation
of the released tortfeasor.”). Exactly how the proportionate share should be

calculated is subject to the District Court’s previously mentioned discretion
according to any of the “many possible methods” previously discussed. Ultimately,
the decision is one of equity. Walker v. United States HUD, 99 F.3d 761, 772 (5th

Cir. 1996) (“if joint and several liability leads to inequitable results, it is
reversible.”); see also United States v. Patrol Servs., Inc., 202 F. App’x 357, 362
(11th Cir. 2006) (“The district court has wide discretion as to when to apportion

fees and how to divide liability, and in exercising that discretion should try to
achieve the most fair and sensible solution possible.”).
   Plaintiff would first note that, as she explained in her motion for default
judgment, there is no overlap in the liability of the defaulting Defendants and the
settling Defendants in this case with respect to unpaid wages. The unpaid wages
attributable to Yuwachit and TAS do not constitute any part of the Hancock’s wage

liability. There should thus be no concern regarding the Defendants’ relative
culpability or the respective share of damages attributable to each.
   While the defaulting Defendants did not participate in the litigation and thus a

large portion of the fees incurred are not directly attributable to them, the
        Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 4 of 9




significance of that fact is mitigated by the fact that, as Plaintiff’s counsel
previously noted, the litigation was made much more difficult because of the

refusal of Yuwachit and TAS to respond to discovery requests. The scope of
discovery and the efforts required to calculate damages would undoubtedly have
been much smaller had Yuwachit and TAS appeared and defended, or—at a

minimum—not evaded Plaintiff’s attempts to serve them with deposition
subpoenas.
    While it is impossible to determine exactly what attorney’s fees and costs would

have been incurred if only TAS and Yuwachit had been defendants in this action,
Plaintiff proposes that the following allocation of fees to the defaulting Defendants
is appropriate and equitable, neither punishing or rewarding them for the

settlement reached with the Hancocks:


     $2,761.50                            For efforts undertaken in client intake. 1
     $5,094.50                            For efforts related to the drafting and filing
                                          of the complaint as well as initial
                                          documents.2




1
  See Declaration of Charles R. Bridgers, Dkt. 67-2, p.9, listing the amount of fees
incurred for the “intake” phase of the case.
2
  See Id., Dkt. 67-2, p.9, listing the amount of fees incurred for the
“Complaint_COIP_Service” phase of the case.
        Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 5 of 9




     $1,643.33                            For efforts related to reviewing time and
                                          pay records and preparing an estimate of
                                          Plaintiff’s Damages.3
     $445.50 (slip id 138462)             For the drafting of motions and supporting
     $379.50 (slip id 138541)             documents connected to default judgment
     $247.50 (slip id 138542)
     $1,317.50 (slip id 138558)

     $200                                 ½ of $400 filing fee.4
     $347.50                              ½ of initial service fee.5

     $12,436.84


    Given the additional authority regarding the equitable allocation of attorneys’

fees in a default situation, Plaintiff amends her request and seeks $12,436.84 in

attorneys’ fees and costs in this default. This $12,436.84 is conservative and gives

all benefit of the doubt to Yuwatchit and TAS. A fee award of $12,436.84 against

Yuwachit and TAS will result in total attorney’s fees and costs recovered in this

action of $61,936,83 (including the 25 percent of liquidated damages approved in



3
  See Id., Dkt. 67-2, p.10, listing the amount of fees incurred for the “DamageEst” phase
of the case.
See Exhibit A to Declaration of Charles R. Bridgers, Dkt. 71-1, pp. 42,43 for slip listings
related to the motion for default judgment.
4
  See Exhibit B to Declaration of Charles R. Bridgers, Dkt. 71-2, “filing fee.”
5
  See Id. Dkt. 71-2, “service fee.” This amount is somewhat approximate because of a
lack of records as to the exact amounts for service on each party.
         Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 6 of 9




the settlement) which is less than the $67,461.916 actually incurred. This amount

also excludes the significant additional fees incurred conducting research for and

drafting the present brief.

    Question Two

    As the Court will recall, Plaintiff initially chose to have undersigned counsel
advance costs in this matter—with no recourse to Plaintiff in the event the
litigation was not successful—in exchange for paying 25% of liquidated damages
as additional attorneys’ fees. 7 Undersigned counsel believes this contractual term
is reasonable and of benefit to a cash-strapped potential plaintiff. To some extent,
the outcome of this matter demonstrates the financial risks taken by Plaintiff and
her counsel in that—even assuming Plaintiff can ever collect against TAS and
Yuwatchit after undoubtably expending additional effort and money— the amount
recovered will be less than the actual efforts incurred. Regardless, undersigned
counsel will not seek to enforce the 25% percentage term given the complexity of
the fee allocation here and a sincere desire not to consume any more judicial
resources than necessary.




6
 See Dkt. 66, p. 11. $49,500 + $12,436.84 = $61,936.83l
7
 Assuming that a Plaintiff meets her or his obligations such as candor, responsiveness,
etc.
    Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 7 of 9




  Respectfully submitted, this 6th day of December, 2019



                                       DELONG, CALDWELL, BRIDGERS,
                                       FITZPATRICK & BENJAMIN, LLC

                                       /s/ Charles R. Bridgers
2650 Centennial Tower                  Charles R. Bridgers
101 Marietta Street, NW                Georgia Bar No. 080791
Atlanta, Georgia 30303                 Michael Caldwell
(404) 979-3150 Telephone               Georgia Bar No. 102775
(404) 979-3170 Facsimile
charlesbridgers@dcbflegal.com          Counsel for Plaintiff
michaelcaldwell@dcbflegal.com
       Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 8 of 9




                        CERTIFICATION OF COUNSEL

   Pursuant to Local Rule 7.1 NDGa, the undersigned attorney certifies that the
foregoing motion was prepared with Time New Roman (14 point), one of the fonts
and point selections approved by the Court in LR 5.1C NDGa.

                                            /s/ Charles R. Bridgers
                                            Charles R. Bridgers
                                            Georgia Bar No. 080791
        Case 1:17-cv-03583-LMM Document 75 Filed 12/06/19 Page 9 of 9




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

MILCAH “MIMI” MULUGETA,
Plaintiff,
vs.                                       Civil Action No. 1:17-cv-3583-LMM
TAS OF ATLANTA, LLC et al.,
Defendants.

                               CERTIFICATE OF SERVICE

   I hereby certify that on this day I filed the foregoing document with the Clerk

via the Court’s CM/ECF system, thereby ensuring electronic service thereof upon

all counsel of record.

   Dated: December 6, 2019
                                             /s/ Charles R. Bridgers
                                             Charles R. Bridgers
                                             Georgia Bar No. 080791
